  8:20-cv-00330-RFR-CRZ Doc # 65 Filed: 09/07/21 Page 1 of 2 - Page ID # 201




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

TAMMY S. OLLIE, and RYAN E. OLLIE,

                    Plaintiffs,                         8:20CV330

      vs.
                                                          ORDER
NEBRASKA METHODIST HEALTH
SYSTEM, INC.,    THE NEBRASKA
METHODIST HOSPITAL, BRENT J
TIERNEY, M.D.; PHYSICIANS CLINIC,
INC., NICOLE SIMONS, R.N.; and
AUREUS NURSING, LLC.,

                    Defendants.


      A discovery conference was held on August 27, 2021 to discuss Plaintiffs’
objections to Defendants’ Interrogatories. The interrogatories and responses at
issue are:

      INTERROGATORY NO. 10: Do you claim that Defendant Nicole Simons,
      RN and/or anyone else acting on behalf of the Defendant Aureus Nursing,
      LLC, made any admissions against their interests?

              ANSWER: Objection, vague and ambiguous, as at this time, it is not
              known who "anyone else acting on behalf of the Defendant Aureus
              Nursing, LLC" would be.

      INTERROGATORY NO. 22: As a result of the injuries alleged in your
      Complaint, please state:

            a. What was date of the last treatment that Plaintiff Tammy S. Ollie
            received;

            b. What was the nature of the last treatment that Plaintiff Tammy S.
            Ollie received; and
  8:20-cv-00330-RFR-CRZ Doc # 65 Filed: 09/07/21 Page 2 of 2 - Page ID # 202




           c. Who administered the last treatment that Plaintiff Tammy S. Ollie
           received.

             ANSWER: Please refer to Plaintiffs medical records.


      After considering the parties’ respective positions, the court finds that
Interrogatory 10 is neither vague or not ambiguous, and Plaintiffs’ response to
Interrogatory 22 is not an answer because it lacks sufficient specificity.

      Accordingly,

      IT IS ORDERED:

      1)     Plaintiffs’ objection to Interrogatory 10 is overruled.

      2)     As to Interrogatory 22, Plaintiffs shall either serve a specific written
      answer to each paragraph of the interrogatory or identify by Bates-stamp
      number(s) (or other similarly specific description) the medical record
      responsive or the interrogatory paragraphs. If Plaintiffs are unable to
      answer the interrogatory after diligently attempting to locate the information
      (including by review of documents within their possession or control), they
      must so state.

      3)    Plaintiffs’ responses to interrogatories 10 and 22 as required by this
      order shall be served on or before September 14, 2021.

      September 7, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
